DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to Claims 1, 4-7, 9-14, and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed April 5, 2021 with respect to Claim 15 have been fully considered, but the prior art remains applicable under an obviousness rejection.  All structural limitations have been satisfied by the prior art to Tanigawa et al. (JP 2013-225058) below, whereby a method of repeatedly calculating an inclination angle is considered obvious matter as elucidated and expounded upon below in the rejection.
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (U.S. Patent 8,167,473 B2).
With regards to Claim 1, Ahn discloses an optical sheet [Figures 1-6] to be interposed between a plurality of small light sources (163) and a prism sheet (150) in a liquid crystal display device [Figure 1] having the small light sources arranged in a dispersed manner at a side of the liquid crystal display device opposite to a display screen (110), wherein:
One surface of the optical sheet has recesses (151, 251), each recess having an inverted pyramid shape and being two-dimensionally arrayed [Figures 1-5],
Another surface of the optical sheet has a flat surface [bottom surface of (150, 250)],
30% or more regions of a plurality of minute regions [arbitrary, relative] are inclined at inclination angles of 30 degrees or more from the flat surface [note Figures 1-5 and Column 6, Lines 1-4],
The plurality of minute regions are two-dimensionally arranged [arbitrary, relative] at equal intervals on the one surface [note Figures 1-5], and
Each of the plurality of minute regions has an area of 100 µm2 or less [note Figures 1-5 and Column 6, Lines 13-33].
With regards to Claim 5, Ahn discloses 0 part by weight or more and 4 parts by weight or less of a diffusing agent with respect to 100 parts by weight of a matrix resin constituting the optical sheet [Column 4, Lines 57-61 – ‘transparent’].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Patent 8,167,473 B2) as applied to Claim 1 above, and further in view of Tanigawa et al. (JP 2013-225058 A).
With regards to Claim 4, Ahn discloses the claimed invention as cited above, but does not specifically teach printed portions that block and/or reflect light from the small light sources being formed on a first portion of one surface of the optical sheet closer to the small light sources and/or on a second portion of another surface of the optical 
Tanigawa discloses printed portions that block and/or reflect light from small light sources are formed on a first portion of one surface of an optical sheet closer to the small light sources, and/or on a second portion of another surface of the optical sheet closer to a display screen, and the first portion faces the small light sources and the second portion is opposite to the first portion [note Figures 1-5, 10 and Paragraph 77].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the optical sheet of Ahn to have incorporated printed portions that block and/or reflect light from the small light sources being formed on a first portion of one surface of the optical sheet closer to the small light sources and/or on a second portion of another surface of the optical sheet closer to the display screen, and the first portion faces the small light sources and the second portion being opposite to the first portion, as taught in principle by Tanigawa, in order to alter light distribution from the optical sheet as desired and promote illumination efficacy.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Patent 8,167,473 B2).
With regards to Claim 6, Ahn discloses the claimed invention as cited above.  In addition, Ahn discloses a diffusing agent being a silicon-based diffusing agent [Column 7, Lines 5-9], but does not specifically teach the matrix resin being an aromatic polycarbonate resin.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the matrix resin to be an aromatic In re Leshin, 125 USPQ 416.  In this case, an aromatic polycarbonate resin would be suitable for its ready availability, relatively low cost, and optical characteristics.
Claims 7, 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Patent 8,167,473 B2).
With regards to Claim 7, Ahn discloses a backlight unit [Figure 1: (120)] built into a liquid crystal display device [Figure 1] and configured to guide light emitted from a plurality of small light sources (163) towards a display screen (110), the unit including:
An optical sheet [(150) or (140-150)] positioned between the display screen and the plurality of light sources, wherein
One surface of the optical sheet has recesses (151, 251), each recess having an inverted pyramid shape and being two-dimensionally arrayed [Figures 1-5],
Another surface of the optical sheet has a flat surface [bottom surface of (150, 250)],
30% or more regions of a plurality of minute regions [arbitrary, relative] are inclined at inclination angles of 30 degrees or more from the flat surface [note Figures 1-5 and Column 6, Lines 1-4],
The plurality of minute regions are two-dimensionally arranged [arbitrary, relative] at equal intervals on the one surface [note Figures 1-5], and
Each of the plurality of minute regions has an area of 100 µm2 or less [note Figures 1-5 and Column 6, Lines 13-33].

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated a distance between the plurality of small light sources and the optical sheet being 2mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, a distance between the plurality of small light sources and the optical sheet being 2mm or less would ensure a compact and thin overall device.
With regards to Claim 9, Ahn discloses the optical sheet (140, 150) including a plurality of optical sheets overlapped with one another, and each of the optical sheets further including 0 part by weight or more and 4 parts by weight or less of a diffusing agent with respect to 100 parts by weight of a matrix resin constituting the optical sheet [Column 4, Lines 57-61 – ‘transparent’].
With regards to Claim 10, Ahn discloses the plurality of small light sources (163) are each an LED element [Column 4, Lines 44-46].
With regards to Claim 11, Ahn discloses the plurality of small light sources (163) are regularly arranged [note Figures 1-2 and 6].
With regards to Claim 12, Ahn discloses the plurality of small light sources (163) being arranged on a reflection sheet (170) that is opposite to the optical sheet across the small light sources [note Figure 1].
With regards to Claim 13, Ahn discloses a liquid crystal display device [Figure 1] including the backlight unit and a liquid crystal display panel (110).
With regards to Claim 14, Ahn discloses an information device including the liquid crystal display device [Figure 1; Column 1, Lines 15-23].
With regards to Claim 16, Ahn discloses the backlight unit (120) being a local-dimming back light unit [note Figure 1, as broadly interpreted].
With regards to Claim 17, Ahn discloses, among the plurality of optical sheets, an average value of a ratio of the regions, which are inclined at the inclination angles of 30 degrees or more, to the plurality of minute regions is 80% or more [note Figure 3].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (JP 2013-225058 A).
With regards to Claim 15, Tanigawa discloses a method for evaluating an optical sheet [Examples 1-5: ‘optical plate’] to be interposed between a plurality of small light sources and a prism sheet in a liquid crystal display device [Paragraph 77 notes the optical plate between the plurality of small light sources (‘LEDs’) and the prism sheet] having the small light sources arranged in a dispersed manner at a side of the liquid crystal display opposite to a display screen [e.g., Figure 10; Paragraphs 2-3 and 55], wherein:
At least one surface of the optical sheet has unevenness [note Figures 1-3 and drawing below], and
A minute region of 100 µm2 or less using a plurality of pixels, while two-dimensionally shifting the minute region at equal intervals along the flat surface by using at least one of the pixels as a unit to obtain a plurality of minute regions, a total area of some of the minute regions each having the 

    PNG
    media_image1.png
    636
    771
    media_image1.png
    Greyscale

Tanigawa does not specifically teach when at least one scope of 0.5 mm square or more of the surface of the optical sheet having the unevenness is measured, height data of each of a plurality of pixels of an image obtained is determined, an approximated surface is calculated, from the height data of each pixel, for a minute region of 100 µm2 or less using a plurality of pixels, and a calculation is repeatedly performed to obtain an inclination angle between: (i) a flat surface (with a height of 0) appearing after the unevenness is imaginarily removed and: (ii) the approximated 
However, it has been held an obvious matter that when all structural limitations of an apparatus have been satisfied by the prior art, one of ordinary skill in the art could construct a method claim for said apparatus.  It has also been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure [Ex parte Pfeiffer, 1962 C.D. 408 (1961)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Tuesday, April 20, 2021
/Jason M Han/Primary Examiner, Art Unit 2875